Citation Nr: 1514394	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-39 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.  

2.  Entitlement to service connection for a skin disability.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder not otherwise specified (NOS), depressive disorder NOS, and alcohol and substance abuse.  

5.  Entitlement to service connection for a respiratory disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Alicia R. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Montgomery, Alabama, RO has jurisdiction over this appeal.  

The Court has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety disorder NOS, depressive disorder NOS, and alcohol and substance abuse, regardless of the precise diagnosis.  

The Veteran provided testimony during a personal hearing before a Decision Review Officer (DRO) in January 2012 and during a hearing before the undersigned Veterans Law Judge at the RO in February 2015.  A transcript of each hearing is of record.  

In February and March 2015, the Veteran submitted a waiver of local jurisdiction in regard to evidence she submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.

The issues of service connection for an acquired psychiatric disability other than PTSD and service connection for a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the February 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to service connection for a left wrist disability.

2.  During the February 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to service connection for a skin disability.

3.  The Veteran has credibly reported in-service stressors involving fear of hostile military activity and such stressors are consistent with the circumstances of her service as an ammunitions supply clerk in support of Operations Desert Shield and Desert Storm.

4.  A VA psychologist has diagnosed the Veteran with PTSD related to such stressors, including during August 2010 VA treatment.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to service connection for a left wrist disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal regarding entitlement to service connection for a skin disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

3.  The criteria for service connection for PTSD are met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f)(3) (2014).


ORDER

The claim for service connection for a left wrist disability is dismissed.  

The claim for service connection for a skin disability is dismissed.  

Service connection for PTSD is granted.  


REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.

VA treatment records document diagnoses of anxiety disorder NOS and depressive disorder NOS.  An August 2010 VA treatment record includes the opinion that the Veteran's current anxiety is a symptom of her PTSD; however, that same treatment provider diagnosed anxiety disorder NOS in November 2010.  The evidence does not include an opinion as to whether either of these disabilities was incurred during or as a result of service.  In addition, as service connection has been granted for PTSD, the question of secondary service connection has been raised.  Therefore, a remand to obtain an etiology opinion regarding the acquired psychiatric disabilities other than PTSD is warranted.  
The record also documents diagnoses of alcohol and substance abuse without an etiology opinion.  The Board notes that while service connection cannot be granted if the claimed disability is the result of the person's own willful misconduct or abuse of alcohol or drugs, it may be granted when the abuse of alcohol or drugs is a symptom of a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Therefore, upon remand, the examiner is requested to specifically comment as to the etiology of the Veteran's alcohol and drug abuse and its relation, if any, to the other currently diagnosed psychiatric disabilities, including service-connected PTSD.  

During the Board hearing, the Veteran reported relevant respiratory treatment at the Brewton Medical Center and that she would attempt to obtain those records on her own.  The record does not include records from that facility.  In addition, the Veteran submitted a March 2015 statement asserting that she was unable to obtain treatment records from the D.W. McMillian Hospital.  As these records are relevant to the issue on appeal, efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159.  

The Veteran has reported that she incurred a respiratory disability as a result of breathing in dust, sand, and other particles during service.  She reported that she received medication such as nasal spray during service as a result and that those symptoms have continued since.  Service treatment records document treatment for acute upper respiratory symptoms prior to her active duty service but do not demonstrate the treatment reported by the Veteran during active duty.  Nevertheless, based upon the Veteran's credible reports that she began to experience chronic respiratory issues for the first time during active duty service, the Board finds that a VA examination is necessary to assess the issue of etiology of any current respiratory disability.  

All outstanding records of ongoing VA treatment must also be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain records from the Brewton Medical Center and D.W. McMillian Hospital.  See Board Hearing Transcript at 7-8; see also the Veteran's March 2, 2015, statement.  

If any records cannot be obtained, inform the Veteran of this fact, tell her what efforts were made to obtain the records, and advise her of any additional development that will be undertaken.

2.  Obtain all VA records dated since October 2012.

3.  Then provide the Veteran with a VA mental health examination to determine whether any acquired psychiatric disability other than PTSD is directly connected to service or proximately related to service-connected PTSD.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current acquired psychiatric disabilities other than PTSD.  If there are no other such diagnoses, the examiner should reconcile this finding with the diagnoses of anxiety disorder, depressive disorder and alcohol and substance abuse already of record.   

The examiner should then provide the following opinions:

(a) Is it at least as likely as not (50 percent probability or more) that any current acquired psychiatric disability other than PTSD, to include anxiety disorder NOS and depressive disorder NOS, had its onset in service or is otherwise related to a disease or injury in service?

(b) Is it at least as likely as not (50 percent probability or more) that any currently diagnosed acquired psychiatric disability other than PTSD, to include anxiety disorder NOS, depressive disorder NOS, and alcohol and substance abuse, was either (1) proximately due to or (2) aggravated beyond the natural progress of the disease by service-connected PTSD?  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Then provide the Veteran with a VA respiratory examination to determine the nature and etiology of any respiratory disability.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 
The examiner is requested to list all respiratory disabilities currently present or which have been present since the institution of this claim in January 2007.  

The examiner should provide opinions on the following:

(a) Did any respiratory disability, including allergic rhinitis, clearly and unmistakably (obviously or manifestly) exist prior to active military service?

(b) If the answer to question (a) is "Yes" for any respiratory disability, was that disability clearly and unmistakably not aggravated beyond its natural progression by such service?  

(c) If the answer to question (a) is "No," is it at least as likely as not (50 percent probability or more) that any current respiratory disability, to include allergic rhinitis, had its onset in service or is otherwise related to a disease or injury in service, to include conceded in-service exposure to dust, sand, and other particles during service?

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.
5.  Then readjudicate the claims, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


